MEMORANDUM **
Maria De La Luz Gutierrez-Munoz and Jose Marcelinio Esteves Canchóla, married natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order sustaining the government’s appeal of an immigration judge’s decision granting their applications for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo claims of due process violations, Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005), and we dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s discretionary determination that petitioners failed to establish exceptional and extremely unusual hardship. See Martinez-Rosas, 424 F.3d at 930.
Petitioners’ contention that the BIA violated due process by applying intervening BIA decisions without providing them with notice or an opportunity to respond is foreclosed by Theagene v. Gonzales, 411 F.3d 1107, 1112-1113 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.